311 N.E.2d 429 (1974)
Flossie CAUDILL, Appellant (Defendant-below),
v.
STATE of Indiana, Appellee (Plaintiff-below).
No. 1173S245.
Supreme Court of Indiana.
May 21, 1974.
Howard S. Grimm, Jr., Auburn, for appellant.
Theodore L. Sendak, Atty. Gen., Larry C. Gossett, Deputy Atty. Gen., Indianapolis, for appellee.
HUNTER, Justice.[*]
This is an interlocutory appeal from an order of the Noble Circuit Court denying bail to the defendant-appellant.
The defendant was charged by a Noble County Grand Jury indictment with first degree murder on September 24, 1973. Defendant was charged with the murder of her husband, one Edgar Caudill.
The defendant filed an Application To Be Let To Bail with the Noble Circuit Court, which application was duly denied after a full evidentiary hearing on October 30, 1973. Defendant appeals from that adverse ruling.
*430 Article 1, Section 17, of the Indiana Constitution provides as follows:
"Bailable offenses  Offenses, other than murder or treason, shall be bailable by sufficient sureties. Murder or treason shall not be bailable, when the proof is evident, or the presumption strong."
The presumption is against the right to be admitted to bail in a murder case, and the burden is on the defendant to show that the proof is not evident or the presumption of guilt strong. Bozovichar v. State (1952), 230 Ind. 358, 103 N.E.2d 680.
After a careful review of the evidence presented at the hearing, we have concluded that the defendant has failed to carry her evidentiary burden as required by the Indiana Constitution and the Bozovichar case supra. Although a jury may ultimately find the State's evidence to be insufficient to support the allegations in the indictment, we believe that the trial court acted properly in refusing to admit the defendant to bail.
For all the foregoing reasons, the order of the Noble Circuit Court is hereby affirmed.
ARTERBURN, C.J., and DeBRULER, GIVAN and PRENTICE, JJ., concur.
NOTES
[*]  This case was transferred and re-assigned to this office May 14, 1974.